Citation Nr: 1235667	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  10-22 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a left elbow disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to August 1956.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  This case was remanded by the Board in August 2011 for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the competent evidence of record shows that the Veteran's currently diagnosed low back disability is not related to service.

2.  The preponderance of the competent evidence of record shows that the Veteran's currently diagnosed left shoulder disability is not related to service.

3.  The preponderance of the competent evidence of record shows that the Veteran's currently diagnosed left elbow disability is not related to service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  A left shoulder disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  A left elbow disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in September 2008, September 2011, and November 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  The Board notes that the September 2012 supplemental statement of the case was returned due to an insufficient address.  The Board notes that the address that the supplemental statement of the case was sent to was slightly incorrect, as it listed the Veteran's last known address properly, but substituted "Drive" instead of "Road."  However, after the supplemental statement of the case was returned to the Board, the Veteran's representative submitted two separate, signed waivers which stated that the supplemental statement of the case had been received by the representative, stated that there was no additional evidence regarding the Veteran's appeal, requested that the Veteran's claim be forwarded to the Board immediately without any further waiting period, and asked that the Board proceed with the adjudication of the Veteran's appeal.  Accordingly, despite the fact that the Veteran has not been provided with a copy of the September 2012 supplemental statement of the case, the Board finds that there would be no benefit to the Veteran for the Board to remand the claim.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The evidence of record shows that the Veteran's service medical records have been found to be unavailable.  The Board is satisfied that the evidence of record shows that VA has made sufficient efforts to secure any additional service records for the Veteran and has notified him of the records which are unavailable.  The evidence of record shows that the Veteran has been actively aware that his service medical records are unavailable since at least November 1995, and were likely destroyed in a fire at the National Personnel Records Center.  The Board concludes that further development and additional efforts to assist or notify the Veteran in accordance with 38 C.F.R. § 3.159(e) (2011) would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).  In cases where the Veteran's service medical records are not obtainable, there is a heightened obligation to explain findings and to carefully consider the resolution of reasonable doubt in favor of the claimant.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  The determination as to whether the requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

The Veteran's service medical records are missing and presumed destroyed.  Service personnel records state that the Veteran was hospitalized from March 7, 1956 to March 16, 1956.  The cause of the hospitalization was not indicated.

After separation from service, in a March 1998 VA outpatient medical report, the Veteran complained of some pain and stiffness in his left shoulder due to an old injury, but which had increased recently.  After physical examination, the assessment was left shoulder pain, degenerative joint disease or tendonitis.  The medical evidence of record shows that a left shoulder disability has been consistently diagnosed since March 1998.

An October 2004 private medical report shows that the Veteran complained of right lumbosacral pain which had been present for the previous week.  The diagnoses were lumbar dysfunction, pelvic dysfunction, sacral dysfunction, and lumbar degeneration.  The medical evidence of record shows that a low back disability has been consistently diagnosed since October 2004.

In a July 2008 private medical report, the Veteran stated that he had injured his shoulders and back 50 years before as a result of falls during service, and still had some occasional pain in those areas.

A February 2009 private medical report stated that the Veteran had experienced low back pain for the previous 30 years, with an increase in symptoms over the previous five years.  He reported that his pain began after he fell down a flight of stairs while he was in service in the early 1950s.

An April 2009 statement from a friend of the Veteran reported that the Veteran had experienced problems with his back and shoulders for many years.

In December 2011 VA back, elbow, and shoulder examination reports, the Veteran reported that he had fallen down an icy flight of stairs during service, resulting in multiple contusions, and injuries to his low back, left shoulder, and left elbow.  He reported that he had been hospitalized overnight for observation, but did not have fractures and did not receive invasive treatment.  He reported that, since that time, he had experienced intermittent, progressively worsening low back pain; intermittent left elbow pain and swelling; and chronic intermittent left shoulder pain.  Following physical and diagnostic examination, the reports gave diagnoses of low back, left shoulder, and left elbow disabilities.  The examiner opined that the Veteran's low back, left elbow, and left shoulder disabilities were less likely than not incurred in or caused by an in-service injury, event, or illness.  The rationale stated that the Veteran's low back, left elbow, and left shoulder disabilities were most likely related to chronic degenerative changes associated with aging.

The Board finds that the preponderance of the competent evidence of record shows that the Veteran's currently diagnosed low back, left shoulder, and left elbow disabilities are not related to service.  While the Veteran has a current diagnosis of low back, left shoulder, and left elbow disabilities, there is no medical evidence of record that any of those disabilities were diagnosed prior to March 1998, over 41 years after separation from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991).

In addition, the preponderance of the competent evidence of record shows that the Veteran's currently diagnosed low back, left shoulder, and left elbow disabilities are not related to service.  The Board notes that the Veteran's service medical records are lost and presumed to have been destroyed in a fire at the NPRC.  Under certain circumstance, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  However, that etiological evidence is only competent to the extent that it relies on observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the Veteran reports that he fell on frozen stairs during service, resulting in a period of hospitalization for treatment of injuries to the low back, left shoulder, and left elbow.  The Veteran's lay statements are competent evidence that the incident occurred, and that he experienced pain and other symptoms in his low back, left shoulder, and left elbow.  The Board finds the Veteran's statements to be credible, as there is no contradictory evidence of record.  Accordingly, the preponderance of the competent evidence of record shows that the Veteran sustained an injury during service which resulted in low back, left shoulder, and left elbow symptoms.

However, the Veteran's statements are not competent to demonstrate that the in-service injury, and resulting low back, left shoulder, and left elbow symptoms, are related to his currently diagnosed low back, left shoulder, and left elbow disabilities.  Davidson v. Shinseki, 581 F.3d 1313 (2009); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran's service personnel records show that the Veteran was a medical specialist during his period of service, and the Veteran has reported that he worked as a corpsman and administered shots, and performed other corpsman duties.  There is no evidence of record that the Veteran was ever employed, or otherwise qualified, as a medical professional at any point after separation from service, and the Veteran reported in October 1995 that he was employed as a file clerk.  Accordingly, the Board finds that the Veteran's service as a medical specialist from August 1954 to August 1956 is not sufficient to qualify him as a medical professional for VA purposes.  Therefore, the Veteran's statements are not competent to demonstrate that the symptoms he experienced following his in-service injury are related to his currently diagnosed low back, left shoulder, and left elbow disabilities.

There is no medical evidence of record that relates the Veteran's currently diagnosed low back, left shoulder, and left elbow disabilities to service.  The only medical evidence of record which comments on the etiology of the Veteran's currently diagnosed low back, left shoulder, and left elbow disabilities are the December 2011 VA back, elbow, and shoulder examination reports, which found that the Veteran's low back, left shoulder, and left elbow disabilities were less likely than not incurred in or caused by an in-service injury, event, or illness, and were most likely related to chronic degenerative changes associated with aging.  The Board finds those examinations to be competent and persuasive.  Furthermore, there is no contrary competent opinion of record that relates any current low back, left elbow, or left shoulder disability to the Veteran's service.

The Board finds that the preponderance of the competent evidence weighs against the Veteran's claims for service connection.  Therefore, the claims are denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for a low back disability is denied.

Service connection for a left elbow disability is denied.

Service connection for a left shoulder disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


